Citation Nr: 0118401	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  97-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for thrombosis of the left subclavian vein. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 1996 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (the RO), which denied entitlement to a 
disability evaluation in excess of 30 percent for the 
service-connected thrombosis of the left subclavian vein.  

Review of the record reveals that service connection was 
established for residuals of thrombosis of the left 
subclavian vein in July 1961.  A 30 percent disability 
evaluation has been assigned since March 1, 1977.   

Review of the record reveals that in a June 1999 rating 
decision, entitlement to compensation under 38 U.S.C.A. 
§ 1151 for post traumatic neuropathy of the back was denied.  
The veteran timely appealed this determination.  A September 
1999 rating decision indicated that the proper issue was 
whether new and material evidence had been submitted to 
reopen the claim for compensation under 38 U.S.C.A. § 1151 
for traumatic neuropathy of the back.  In a December 1999 
statement, the veteran indicated that he wanted to withdraw 
this issue.  Consequently, this issue is no longer before the 
Board for appellate review.  38 C.F.R. § 20.204(b) (2000).  

Review of the record further reveals that in July and 
September 1999, the veteran requested a hearing before the 
Board at the local VA office.  He also requested a hearing 
before the RO.  In December 1999, the veteran was afforded a 
hearing before the RO.  The veteran indicated that the 
December 1999 hearing satisfied all of his requests for a 
hearing.  (Hearing Transcript, page 12).  The Board 
interprets that statement as a withdrawal of his request for 
a hearing before the Board.  


REMAND

The veteran asserts that he is entitled to a disability 
evaluation in excess of 30 percent for residuals of 
thrombosis of the left subclavian vein.  Review of the record 
reveals that the veteran was afforded VA examinations in July 
1996 and March 1999.  In October 1999, the veteran submitted 
a private physician's statement that he had significant 
disability in his left upper arm that was likely 
progressively worsening with age.  In addition, in an April 
2001 statement, the veteran indicated that his left arm 
disability had increased in severity since his last VA 
examination.   

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA (the Secretary), unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A) (VCAA).  The VCAA provides that the 
assistance provided by the VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  Id.

The Board finds that another VA examination is necessary 
since there is evidence that the veteran's disability may 
have worsened.  The VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

Furthermore, the Board finds that the March 1999 VA 
examination is inadequate for rating purposes.  The veteran's 
disability is rated under Diagnostic Code 7121 [post-
phlebitic syndrome of any etiology].  There are no findings 
consistent with the requirements of this code to determine 
the current status of the veteran's disability.  See 
38 C.F.R. § 4.104, Diagnostic Code 7121 (2000).  Thus, the 
Board finds that another VA examination is necessary.  See 
38 C.F.R. § 4.2 (2000); see also Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992) (If the examination report does 
not contain sufficient detail, it is incumbent upon the Board 
to return the report as inadequate). 

Accordingly, this case is REMANDED for the following actions: 

1.  The veteran should be contacted by 
the RO and requested to provide the names 
and addresses of the medical care 
providers who treated him for his 
thrombosis of the left subclavian vein 
since 1995.  After securing appropriate 
consent from the veteran, any medical 
care providers so identified should be 
asked to provide copies of the veteran's 
treatment records, if such records are 
not currently associated with the claims 
folder. 

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and severity of the veteran's 
thrombosis of the left subclavian vein.  
The veteran's VA claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
must indicate in the examination report 
that he or she has examined the claims 
folder.  The examiner should specify 
whether there are objective findings of 
massive board-like or persistent swelling 
or edema; subcutaneous induration; stasis 
pigmentation or cyanosis pigmentation; 
eczema; or ulcerations.  The examiner 
should indicate whether such findings are 
persistent or intermittent.  The examiner 
should indicate whether the swelling, if 
any, subsides with recumbency elevation.  
The examiner should provide a complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's  VA claims 
folder.   

3.  Thereafter, the veteran's claim for 
entitlement to a disability evaluation in 
excess of 30 percent for thrombosis of 
the left subclavian vein should be 
adjudicated by the RO.  The RO should 
evaluate the claim under the old VA 
regulations for rating disease of the 
arteries and veins for the time period 
prior to January 12, 1998.  For the time 
period from January 12, 1998 to present, 
the RO should evaluate the claim under 
both the old and the current VA 
regulations for rating disease of the 
arteries and veins, determine which set 
of regulations is more favorable to the 
veteran, and apply the one more favorable 
in accordance with VAOPGCPREC 3-2000 and 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  If all benefits sought 
are not granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	K. J. LORING
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


